By the Court.
The case of House v. Elliott, 6 Ohio St. Rep. 497, was decided on the principle, that the code repealed the act of 12th March, 1845, and furnished no mode for reexamining the decision of a court overruling a motion for a new trial, asked on the ground that the verdict was against the weight of evidence. The court, in that case, did not regard such a decision as coming within the "provision of the code allowing an exception to “ a decision of the court upon a matter of law.” Code, sec. 290. Some members of this court doubt whether that conclusion was correct, but the legislature having re-enacted the act of 12th March, 1845, and the decision in House v. Elliott, having been since repeatedly followed, concur in deciding that this case clearly falls within it, and therefore no inquiry can be made into the question presented by the bill of exceptions, on which error in this case is assigned. And for that reason a majority of the court are of opinion that the judgment of the court of common pleas should be affirmed.
- Judgment affirmed.